Citation Nr: 9915583	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

3.  Entitlement to service connection for a rash of the arms, 
legs and abdomen; diagnosed as lichen nitidus and contact 
dermatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension; and, 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to January 1977 
and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

As to the issue of service connection for a skin disorder, 
claimed as a rash of the arms, legs and abdomen, the Board 
notes that the RO incorrectly identified this issue as 
whether the veteran had submitted new and material evidence; 
whereas, the issue is actually before the Board on the 
merits.  See rating decision dated January 1996.  Thus, the 
Board will review this issue on a de novo basis; and the 
issue as it appears on the cover-page of this decision is 
correct.  With regard to the Board's decision to review the 
claim for service connection for a skin disorder on a de novo 
basis, we find that the veteran has had ample opportunity to, 
and in fact did submit evidence and argument on this issue.  
Additionally, careful review of the record disclosed no 
suggestion of the existence of additional medical evidence.  
Thus, the Board finds that the veteran will not be prejudiced 
by the Board's deciding the issue of entitlement to service 
connection for a skin disorder on the merits.  See Bernard v. 
Brown, 4 Vet.App. 384, 392-394 (1993); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board also notes that the veteran, in his January 1998 VA 
Form 9, originally indicated that he wished to appear 
personally at a hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).  The veteran subsequently 
submitted a written statement dated April 1998, wherein he 
affirmatively waived his right to an in-person hearing and 
indicated his desire for a videoconference hearing at the RO 
before a Member of the Board.  He thereafter failed to report 
for the scheduled videoconference hearing before a member of 
the Board on February 25, 1999.
The Board has determined that the case must be remanded for 
further development of the issues of entitlement to service 
connection for headaches and fatigue due to an undiagnosed 
illness.  Therefore, these two issues will be addressed more 
fully in the REMAND appended to the end of this decision.


FINDINGS OF FACT

1.  There is no evidence of a rash of the arms, legs, and 
abdomen during service.

2.  Competent medical evidence has not been presented showing 
that the veteran's currently diagnosed lichen nitidus and 
contact dermatitis are related to service.

3.  The RO denied service connection for hypertension on the 
merits in a December 1993 rating decision.  The veteran was 
notified of this decision in January 1994 and did not appeal.

4.  Since December 1993, the following evidence has been 
received:  (1) the veteran's contentions; (2) lay statements 
from friends of the veteran; (3) reports of VA examinations 
conducted in April 1998; and (3) private and VA treatment 
records.

5.  The evidence received since December 1993 is not new and 
material.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for lichen 
nitidus and contact dermatitis has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §  3.303 (1998).

2.  The December 1993 RO rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for hypertension is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a rash of the arms, legs and 
abdomen, currently diagnosed as lichen nitidus and contact 
dermatitis

The veteran seeks service connection for a skin rash 
allegedly located on his arms, legs and stomach.  The service 
medical records are void of any complaint, treatment or 
diagnosis of a rash of the arms, legs and abdomen.  The 
veteran was afforded a VA skin examination in May 1995.  He 
complained of a 2-year-history of a pruritic eruption that 
began on his abdomen and spread to his arms.  Physical 
examination did reveal multiple pinpoint, firm white papules 
on both arms and the midabdomen.  The diagnostic impression 
was:  lichen nitidus of the upper extremities and a probable 
allergic contact dermatitis with post-inflammatory 
hypopigmentation of the midlower abdomen.  The examiner 
further noted that this might be secondary to nickel in the 
veteran's belt buckle.  It was recommended that he be treated 
in the VA dermatology clinic.

VA outpatient treatment record dated November 1995, reflects 
complaint of itching bumps that are worse in summer.  The 
assessment was: atopic eczema vs. psoriasis vs. lichen planus 
vs. lichen nitidus.  Following biopsy of lesion on shoulder, 
the diagnostic impression was atopic dermatitis.  In January 
1996, it was noted that the atopic dermatitis was responding 
to prescribed treatment.  In September 1996, the assessment 
was LSC of shoulders and rule-out nickel/rubber allergy vs. 
vitiligo.

A private medical evaluation from R. D. Sanders, M.D., a 
rheumatology specialist, dated July 1997, indicated that he 
saw the veteran with regard to alleged multiple symptoms to 
include a skin rash.  Dr. Sanders noted that in general, the 
veteran appeared healthy.  Furthermore, on physical 
examination, the doctor noted that there was no evidence of 
rash, Grottren's papules, sclerodactyly, malar rash or 
evidence of vasculitis. 

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

In this case the claims for service connection for a rash, 
currently diagnosed as lichen nitidus and contact dermatitis 
is not well grounded.  While there are current diagnoses of 
these two disorders, competent medical evidence linking these 
claimed disabilities with service has not been presented.  
See Caluza, supra.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.

II.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
hypertension

The veteran had active service duty from January 1974 to 
January 1977, and thereafter, had inactive and active-duty-
for-training service as a member of the reserves.  He was 
recalled to active duty in 1991 and had active service from 
January 1991 and August 1991.

In December 1992, the veteran filed a claim for service 
connection for several medical disorders, to include "high 
blood pressure."  Service medical records included a letter 
from M. J. Heiman, M.D., dated December 1988.  Dr. Heiman 
stated that he had treated the veteran since 1981 and that 
"[h]is blood pressure has been variable seeming to respond 
to changes of weight, salt content and his emotional state.  
There is a family history of hypertension."  Dr. Heiman also 
submitted various recorded blood pressure readings dated from 
January 1981 (120/90) to December 1988 (140/90).  Review of 
the service medical records from the veteran's first period 
of active service revealed no treatment or diagnosis of 
hypertension.  The service separation medical examination 
report reflected blood pressure reading of 130/90.  On annual 
physical examination in February 1985, the veteran's blood 
pressure was recorded at 110/76; on physical examination in 
December 1988 it was recorded at 150/90.  At physical 
examination in November 1990, it was 120/80.  Service medical 
records from the veteran's second period of active duty 
service in 1991 were also negative for any reference to 
treatment or diagnosis of hypertension or high blood 
pressure.  On physical examination in October 1991, the 
veteran's blood pressure was recorded at 130/86.  

The veteran was scheduled for a VA examination in January 
1993 in connection with his claim.  On examination, the 
veteran's blood pressure was recorded to be 150/105, 150/105, 
and 145/100; he was diagnosed to have hypertension.  A 
December 1993 rating decision, inter alia, denied service 
connection for high blood pressure, finding that the 
veteran's current high blood pressure pre-existed his second 
period of active duty service and was not incurred in or 
aggravated by his service.  The veteran was notified of this 
rating decision in January 1994.

In April 1995, the veteran requested that his claim for 
service connection be reopened.  

VA medical records received in 1996, dated from 1992 to 1996, 
reflected ongoing treatment for several medical problems to 
include hypertension.  These records contain no clinical 
evidence or medical opinion as to a relationship between the 
veteran's hypertension and prior active duty service.  A 
letter from J. O. Lilly, M.D., dated April 1993, indicated 
that he had treated the veteran since 1989 for Crohn's 
disease; Dr. Lilly did not refer to the veteran's 
hypertension.

An October 1996 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for hypertension.  The 
veteran submitted timely notice of disagreement.

The veteran submitted his substantive appeal, VA Form 9, 
dated January 1998, in which he contended, in effect, that 
his hypertension was aggravated by his active duty service in 
the Persian Gulf in 1991.  These records revealed no evidence 
as to a relationship between the veteran's hypertension and 
active service.

Private medical records from R. D. Sanders, M.D., dated July 
1997 to January 1998, discussed, in detail, the physician's 
treatment of the veteran's Crohn's disease.  Blood pressure 
readings were recorded but there was no reference to any 
etiological, causal or other relationship between the 
hypertension and the veteran's active duty service.

A VA mental disorders examination report dated in April 1998, 
noted that the veteran had hypertension and currently took 
Felodipine 10 mg per day.  A VA neuropsychiatric examination 
report, dated in June 1998, noted a medical history of 
Crohn's disease of 20+ years duration and hypertension of 10 
years duration.  Review of current treatment records 
indicated the hypertension was currently well controlled.  

The veteran also submitted a number of lay statements in 
1998.  Careful review of these statements revealed no 
evidence as to the veteran's claim for service connection for 
hypertension.

ANALYSIS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for hypertension was denied by the RO in a 
rating decision of December 1993.  A letter from the RO, 
advising the veteran of that decision and of appellate rights 
and procedures, was issued in January 1994.  The veteran did 
not appeal this decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to December 1993 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the December 1993 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions; (2) VA treatment and examination 
records dated through 1998; and (3) private medical records.  

To the extent that the veteran contends that he currently has 
hypertension this evidence is not new.  He has not submitted 
any new contentions regarding this condition; he has merely, 
at best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the December 1993 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since December 1993, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has hypertension that was incurred in or is 
medically related to his prior military service.

None of the new evidence is material.  First, the private 
medical records contained no information as to the 
hypertension.  Second, the VA examination reports of record 
since December 1993, merely reported the history of 
hypertension and ongoing treatment with medication.  There 
remains a lack of medical evidence showing that the veteran's 
current hypertension was permanently aggravated by the 
veteran's active duty service in 1991.

The veteran's mere contention that his Persian Gulf service 
aggravated his hypertension is not credible evidence to this 
issue.  There is no evidence that he possesses the requisite 
medical knowledge to render a probative opinion on a matter 
requiring medical expertise.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette, 8 Vet. App. at 74; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board finds 
that the evidence received subsequent to December 1993 is not 
new and material and does not serve to reopen the veteran's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

In this case, however, the Board determines that none of the 
evidence submitted by the veteran gives rise to the duty to 
assist.  There is no indication in the record that returning 
this claim for another VA examination and/or medical opinion 
would plausibly lead to the development of new and material 
evidence.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).


ORDER

Service connection for a chronic skin disorder, currently 
diagnosed as lichen nitidus and contact dermatitis, is 
denied.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for hypertension, 
the claim is not reopened, and the appeal is denied.


REMAND

The veteran contends that he developed headaches and fatigue 
from his service in the Persian Gulf.  

With respect to the claims for service connection based on 
undiagnosed illness, additional evidentiary development is 
necessary.  In his Substantive Appeal the veteran stated that 
his headaches and fatigue were a direct result of exposure to 
chemicals during the Persian Gulf War.  Each of these 
symptoms may be manifestations of undiagnosed illness, 
pursuant to 38 C.F.R. § 3.317(b).  These symptoms have not 
been attributed to a known clinical diagnosis.  The veteran 
should be afforded appropriate VA examinations to determine 
the exact diagnosis, date of onset, and etiology of his 
headaches and fatigue.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should afford the veteran 
appropriate VA examinations, and 
examinations by specialists if necessary, 
to determine the diagnosis, nature, and 
etiology, of his headaches and fatigue.  
The claims file is to be made available 
to each examiner prior to the 
examination, and each examiner is asked 
to indicate in the examination report 
that he or she has examined the claims 
file.  All indicated tests should be 
performed, and each examiner should 
review the results of any testing prior 
to the completion of the reports.

a.  Each examiner should specifically 
determine whether the veteran suffers 
from current disorders manifested by 
headaches and fatigue.  Each examiner 
must provide an opinion as to the exact 
diagnosis, date of onset, and etiology of 
any disabilities manifested by headaches 
and fatigue.  If no such disorders are 
found, the examiner(s) should so state.

b.  If there are any objective 
indications of headaches and fatigue, 
which cannot be attributed to any organic 
cause, the examiner(s) should so state.  
Each examiner should identify any 
abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.

c.  A complete rationale should be given 
for all opinions and conclusions 
expressed.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties. Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies, or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.

5.  Thereafter, adjudicate the claim for 
service connection for disabilities due 
to undiagnosed illness manifested by 
headaches and fatigue, based on service 
in the Southwest Asia theater of 
operations during the Persian Gulf War, 
with consideration given to all of the 
evidence of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran and his representative are free to submit 
additional evidence and argument on the questions at issue 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals




